ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Zomord Co.                                    )      ASBCA No. 59065
                                              )
Under Contract No. H92236-07-P-4330           )

APPEARANCE FOR THE APPELLANT:                        Mr. Casier Fahmee
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Lt Col James H. Kennedy III, USAF
                                                      Air Force Chief Trial Attorney
                                                     Sarah L. Stanton, Esq.
                                                     Capt Eric J. Singley, USAF
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 22 September 2014



                                                     ~LIAMS
                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59065, Appeal of Zomord Co.,
rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals